MDU RESOURCES GROUP, INC. 401(K) RETIREMENT PLAN As Restated June 1, 2009 TABLE OF CONTENTS Page INTRODUCTION 1 ARTICLE I DEFINITIONS 4 ARTICLE II PARTICIPATION 12 Requirements 12 Termination of Participation 12 Reemployment 13 ARTICLE III CONTRIBUTIONS 14 Savings Contributions 14 Suspension of Participant Contribution 15 Matching Contributions 15 EmployerContributions 17 Special Limitations on Savings Contributions 18 Special Matching Contribution Limitations 22 Contribution Limitation 24 Rollover Contributions 26 ARTICLE IV ACCOUNTS; VESTING; DISTRIBUTIONS 28 Participants’ Accounts 28 Vesting 28 Distribution 30 Method of Payment 31 Withdrawals by Participants 31 Timing of Distributions 33 Distributions Made in Accordance with Code Section 401(A)(31) 35 Loans to Participants 37 ARTICLE IVA MINIMUM DISTRIBUTION REQUIREMENTS 40 4A.1 General Rules 40 4A.2 Time and Manner of Distribution 41 4A.3 Required Minimum Distributions During Participant’s Lifetime 42 4A.4 Required Minimum Distributions After Participant’s Death 43 4A.5 Definitions. 46 ARTICLE V INVESTMENT OF CONTRIBUTIONS 48 Making of Contributions 48 Investment 48 Voting of Common Stock of the Company 49 -i- TABLE OF CONTENTS (continued) Page Tendering of Stock 50 Dividend Election 50 ARTICLE VI PLAN ADMINISTRATION; CLAIMS FOR BENEFITS 52 Named Fiduciaries 52 Administrative Powers and Duties 52 Benefit Claims Procedure: Review Procedure 54 Applications and Forms 56 Facility of Distribution and Payment 57 Beneficiary Designations 57 Form and Method of Designation 58 Administrative Expenses 58 ARTICLE VII TRUST FUND 60 Trust Agreement 60 Reversion 60 ARTICLE VIII AMENDMENT AND TERMINATION 61 Amendments 61 Right to Terminate 62 Action by the Company 62 Distribution of Accounts Upon Plan Termination 62 ARTICLE IX ADOPTION OF THE PLAN BY AFFILIATES 64 ARTICLE X GENERAL 65 No Guarantee of Employment 65 Nonalienation of Benefits 65 Missing Persons 65 Governing Law 66 Merger or Consolidation of Plan 66 Distribution to Alternate Payees 66 ARTICLE XI TOP HEAVY PROVISIONS 67 Top Heavy Plan 67 Operative Provisions 67 ARTICLE XII SPECIAL RULES FOR CERTAIN OFFICERS 70 -ii- TABLE OF CONTENTS (continued) Page SUPPLEMENT A 71 A-1 Introduction 71 A-2 Participation 71 A-3 Use of Terms 72 A-4 Inconsistencies with the Plan 72 SUPPLEMENT B 73 B-1 Introduction 73 B-2 The Merger 73 B-3 Participation 73 B-4 Transfer of Assets 73 B-5 Transfer of Account Balances 74 B-6 Limitations 74 SUPPLEMENT C 75 C-1 Introduction 75 C-2 The Spin-off and Merger 75 C-3 Transfer of Assets 75 C-4 Transfer of Account Balances 75 C-5 Transfer of Records 76 C-6 Use of Terms 76 SUPPLEMENT D-1 77 D-1-1 Introduction 77 D-1-2 Eligibility to Share in the Profit Sharing Feature 77 D-1-3 Amount of Profit Sharing Contributions, Allocation 79 D-1-4 Vesting 80 D-1-5 Use of Terms 80 D-1-6 Inconsistencies with the Plan 80 SUPPLEMENT D-2 81 D-2-1 Introduction 81 D-2-2 Eligibility to Share in the Special Contribution 81 D-2-3 Amount of Special Contributions, Allocation 83 D-2-4 Vesting 83 D-2-5 Use of Terms 84 D-2-6 Inconsistencies with the Plan 84 SUPPLEMENT D-3 85 D-3-1 Introduction 85 D-3-2 Eligibility to Share in the Profit Sharing Feature 85 D-3-3 Amount of Profit Sharing Contributions, Allocation 86 -iii- TABLE OF CONTENTS (continued) Page D-3-4 Vesting 87 D-3-5 Use of Terms 87 D-3-6 Inconsistencies with the Plan 87 SUPPLEMENT D-4 88 D-4-1 Introduction 88 D-4-2 Eligibility to Share in the Special Contribution, Special Transition Contribution, and Profit Sharing Feature 88 D-4-3 Amount of Special Contribution and Special Transition Contribution Allocation 88 D-4-4 Amount of Profit Sharing Contribution Allocation 89 D-4-5 Vesting 89 D-4-6 Use of Terms 90 D-4-7 Inconsistencies with the Plan 90 SUPPLEMENT D-5 91 D-5-1 Introduction 91 D-5-2 Eligibility to Share in the Special Contributions 91 D-5-3 Amount of Special Contribution Allocation 92 D-5-4 Vesting 92 D-5-5 Use of Terms 92 D-5-6 Inconsistencies with the Plan 93 SUPPLEMENT D-6 94 D-6-1 Introduction 94 D-6-2 Eligibility to Share in the Special Contribution 94 D-6-3 Amount of Special Contribution Allocation 95 D-6-4 Vesting 96 D-6-5 Use of Terms 96 D-6-6 Inconsistencies with the Plan 96 SUPPLEMENT D-7 97 D-7-1 Introduction 97 D-7-2 Eligibility to Share in the Special Contribution 97 D-7-3 Amount of Special Contribution Allocation 97 D-7-4 Vesting 97 D-7-5 Use of Terms 98 D-7-6 Inconsistencies with the Plan 98 SUPPLEMENT E 99 E-1 Introduction 99 E-2 Merger 99 E-3 Transfer of Assets 99 -iv- TABLE OF CONTENTS (continued) Page E-4 Transfer of Account Balances 99 E-5 Participation 99 E-6 Vesting E-7 Distribution of Benefits E-8 Administration Expenses E-9 Use of Terms E-10 Inconsistencies with the Plan SUPPLEMENT F RESERVED SUPPLEMENT G G-1 Introduction G-2 Use of Terms G-3 Inconsistencies with the Plan G-4 Eligibility and Participation G-5 Prevailing Wage Compensation G-6 Supplemental Contributions G-7 Depositing of Employer Contributions G-8 Vesting G-9 Davis-Bacon Subaccount G-10 Contribution Limitation SUPPLEMENT HUMPQUA RIVER NAVIGATION COMPANY H-1 Introduction H-2 Merger H-3 Transfer of Assets H-4 Transfer of Account Balances H-5 Participation H-6 Vesting H-7 Distribution of Benefits H-8 Hardship Withdrawal H-9 Use of Terms H-10 Inconsistencies with the Plan SUPPLEMENT H-1MORSE BROS., INC. H-1-1 Introduction H-1-2 Merger H-1-3 Transfer of Assets H-1-4 Transfer of Account Balances H-1-5 Participation H-1-6 Vesting H-1-7 Distribution of Benefits H-1-8 Withdrawals -v- TABLE OF CONTENTS (continued) Page H-1-9 After-Tax Withdrawals H-1-10 Use of Terms H-1-11 Inconsistencies with the Plan SUPPLEMENT H-2POUK & STEINLE H-2-1 Introduction H-2-2 Merger H-2-3 Transfer of Assets H-2-4 Transfer of Account Balances H-2-5 Participation H-2-6 Fee Reimbursement H-2-7 Vesting H-2-8 Distribution of Benefits H-2-9 Hardship Withdrawals H-2-10 Use of Terms H-2-11 Inconsistencies with the Plan SUPPLEMENT H-3OREGON ELECTRIC CONSTRUCTION, INC. H-3-1 Introduction H-3-2 Merger H-3-3 Transfer of Assets H-3-4 Transfer of Account Balances H-3-5 Participation H-3-6 Vesting H-3-7 Distribution of Benefits H-3-8 Hardship Withdrawals H-3-9 Use of Terms H-3-10 Inconsistencies with the Plan SUPPLEMENT H-4SALARIED EMPLOYEES OF HAWAIIAN CEMENT H-4-1 Introduction H-4-2 Merger H-4-3 Transfer of Assets H-4-4 Transfer of Account Balances H-4-5 Participation H-4-6 Fee Reimbursement H-4-7 Vesting H-4-8 Hardship Withdrawals H-4-9 Withdrawal of Rollover Contributions H-4-10 Use of Terms H-4-11 Inconsistencies with the Plan -vi- TABLE OF CONTENTS (continued) Page SUPPLEMENT H-5LOY CLARK PIPELINE COMPANY H-5-1 Introduction H-5-2 Merger H-5-3 Transfer of Assets H-5-4 Transfer of Account Balances H-5-5 Participation H-5-6 Vesting H-5-7 Distribution of Benefits H-5-8 Use of Terms H-5-9 Inconsistencies with the Plan SUPPLEMENT H-6JTL GROUP, INC. H-6-1 Introduction H-6-2 Merger H-6-3 Transfer of Assets H-6-4 Transfer of Account Balances H-6-5 Participation H-6-6 Vesting H-6-7 Distribution of Benefits H-6-8 Loans to Participants H-6-9 Withdrawals H-6-10 Use of Terms H-6-11 Inconsistencies with the Plan SUPPLEMENT H-7ROCKY MOUNTAIN CONTRACTORS H-7-1 Introduction H-7-2 Merger H-7-3 Transfer of Assets H-7-4 Transfer of Account Balances H-7-5 Participation H-7-6 Vesting H-7-7 Hardship Withdrawals H-7-8 Age 59½ Withdrawals H-7-9 Loans H-7-10 Distribution of Benefits H-7-11 Use of Terms H-7-12 Inconsistencies with the Plan SUPPLEMENT H-8HAWAIIAN CEMENT NON-SALARIED EMPLOYEES H-8-1 Introduction H-8-2 Merger H-8-3 Transfer of Assets H-8-4 Transfer of Account Balances -vii- TABLE OF CONTENTS (continued) Page H-8-5 Participation H-8-6 Vesting H-8-7 Hardship Withdrawals H-8-8 Use of Terms H-8-9 Inconsistencies with the Plan SUPPLEMENT H-9BAUERLY BROTHERS, INC. DAVIS-BACON PENSION PLAN H-9-1 Introduction H-9-2 Merger H-9-3 Transfer of Assets H-9-4 Transfer of Account Balances H-9-5 Vesting H-9-6 Distribution of Benefits H-9-7 Withdrawals H-9-8 Loans H-9-9 Use of Terms H-9-10 Inconsistencies with the Plan SUPPLEMENT H-10BUFFALO BITUMINOUS, INC. H-10-1 Introduction H-10-2 Merger H-10-3 Transfer of Assets H-10-4 Transfer of Account Balances H-10-5 Vesting H-10-6 Distribution of Benefits H-10-7 Withdrawals H-10-8 Loans H-10-9 Use of Terms H-10-10 Inconsistencies with the Plan SUPPLEMENT H-11GRANITE CITY READY MIX H-11-1 Introduction H-11-2 Merger H-11-3 Transfer of Assets H-11-4 Transfer of Account Balances H-11-5 Participation H-11-6 Vesting H-11-7 Distribution of Benefits H-11-8 Hardship Withdrawals H-11-9 Use of Terms H-11-10 Inconsistencies with the Plan -viii- TABLE OF CONTENTS (continued) Page SUPPLEMENT H-12BAUERLY BROTHERS, INC. 401(K) PLAN H-12-1 Introduction H-12-2 Merger H-12-3 Transfer of Assets H-12-4 Transfer of Account Balances H-12-5 Participation H-12-6 Vesting 138;’ H-12-7 Hardship Withdrawals H-12-8 Use of Terms H-12-9 Inconsistencies with the Plan SCHEDULE A SCHEDULE B -ix- INTRODUCTION The Tax Deferred Compensation Savings Plan (“Plan”) was originally established, effective January 1, 1984, by the Board of Directors of MDU Resources Group, Inc. (formerly known as Montana-Dakota Utilities Co.) for the exclusive benefit of its employees.It is intended to provide a means for deferred savings and investment by employees and to afford security for their retirement. The Company will make contributions, as provided herein, to be added to such savings.
